                  Case 18-10627-reg       Doc 66     Filed 07/09/18     Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 IN THE MATTER OF:                                        CASE NO. 18-10627

 TRINITY INVESTMENT GROUP LLC,                            Chapter 11

          Debtor.

                          OBJECTION TO MOTION FOR TRANSFER CASE

        To: The Honorable Robert E. Grant, Chief Judge, United States Bankruptcy Court:

        COMES NOW the Debtor, Trinity Investment Group LLC, by counsel, and files its

Objection to the Sigma Restaurants, Inc.’s (“Sigma”) Motion for Transfer of Venue to the United

States Bankruptcy Court for the Northern District of Ohio, Western Division (Toledo) Pursuant to

28 U.S.C. §1408 and 28 U.S.C. § 1412. For its Objection to said Motion, the Debtor would show

that:

        1.       Trinity Investment Group LLC (“Trinity”) filed its Voluntary Petition for Relief

under Chapter 11 of Title 11 United States Code on April 13, 2018, and has continued as Debtor-

in-Possession since that date.

        2.       The Debtor is an Indiana limited liability company. The Debtor’s equity security

interests are held 81% by the Debtor’s affiliate, Vision Investment Group, Inc., and 19% by

William Stose, Chief of Operations. Mr. Stose is an Indiana resident who is more proximately

located to the Fort Wayne Bankruptcy Court than to the Toledo Bankruptcy Court. The same is

true for the Debtor’s president, James E. Miller. The same is true for the other administrative

employees of the Debtor who have been and/or will or may be witnesses in this chapter 11 case.

        3.       As indicated above, a majority of the equity security interest in the Debtor is held

by Vision Investment Group, Inc. (“Vision”). Vision is also a Debtor-in-Possession in a chapter 11

case currently pending in the Fort Wayne Division. Vision and Trinity share certain employee


32704/000/00790576-2SMB
                  Case 18-10627-reg      Doc 66       Filed 07/09/18   Page 2 of 5




expenses as heretofore disclosed in the Trinity Statement of Insider Compensation. Vision and

Trinity also have the same bankruptcy counsel. These shared employees and shared counsel

provide for more efficient administration of both cases in that inter-related matters can easily be

addressed by single counsel or law firm. If Trinity’s case is transferred to Ohio, such efficiency

would not only be lost, but the Trinity bankruptcy estate would incur additional and greater legal

fees as retention of Ohio counsel would be required and there would be substantial costs in their

becoming acquainted with the case in addition to greater ongoing costs in interfacing with the

Debtor’s principal, Vision. Additionally, both chapter 11 debtors have under consideration the

consolidation of the cases, which option would be lost if Trinity’s case is transferred.

        4.       The Debtor currently operates 14 Subway® restaurants in the Toledo, Ohio area.

However, the headquarters for the Debtor’s operation is 505 N. 100 W., Bluffton, Indiana 45714.

This location is the site of the Debtor’s major business decisions. That is, the Debtor’s principals

and corporate officers as well as its financial and bookkeeping personnel are all located in Indiana.

This proximity of the Debtor’s administrative business operations and personnel made the Fort

Wayne Bankruptcy Court a more favorable venue for the convenience of the parties and in the

interest of justice.

        5.       The Movant has not brought its Motion for Transfer of Venue in a timely manner.

While it filed the Motion on April 16, 2018, it failed to properly give the required Notice necessary

to effectuate any processing of the Motion until June 15, 2018. Because properly giving notice of

the Motion is an integral part of seeking the relief requested, the Motion has not been timely

prosecuted or administered. As can be seen from the court docket in this case including, but not

limited to, cash collateral proceedings with which this Court is now very familiar, retaining the

case in this Court serves the interests of judicial economy.



32704/000/00790576-2SMB                           2
                  Case 18-10627-reg       Doc 66       Filed 07/09/18    Page 3 of 5




        6.       The §341 Meeting has been held in Fort Wayne. Further, in connection with the

foregoing, creditors have been given notice of where and when to file proof of claims. A change

of venue at this time would bring potential confusion to this process.

        7.       Additionally, the untimely prosecution of the Motion is now prejudicial to the

Debtor, its creditors, and this Bankruptcy estate. The Debtor is in the process of preparing and

filing fourteen (14) motions pertaining to the assumption and cure of the leasehold rights of the

Debtor which will thereafter require timely administration. Such motions will require responses to

this Court. Further, the Debtor anticipates additional matters will be filed and noticed out to all

creditors (e.g., case administration, Plan, etc.) before matters on the venue Motion can be

completed. Again, confusion, loss of efficiency and lost judicial economics would result if this

case were transferred.

        8.       The Debtor’s right to operate the fourteen (14) Subway® locations is pursuant to an

assignment of those rights which are owned by James E. Miller, a long-time Indiana resident. The

value of the Debtor’s locations involves, in large measure, a relationship of such rights, via an

assignment from Mr. Miller through Vision to Trinity. Maintaining these rights, even though they

may be apportioned, including in the event of a sale, liquidation or restructure, is beneficial to all

creditors and parties in interest. Separating venue of the cases would likely be detrimental to that

end.

        9.       The Fort Wayne Bankruptcy Court has had considerable experience with chapter

11 cases involving property located in both Indiana and Ohio, which experience the Debtor asserts

will enable all creditors and parties-in-interest to receive a fair and efficient hearing.

        10.      The Debtor’s choice of forum is Fort Wayne and Debtor requests that Sigma’s

Motion be denied.



32704/000/00790576-2SMB                            3
                  Case 18-10627-reg        Doc 66       Filed 07/09/18    Page 4 of 5




        11.      The Movant has failed to give proper notice of the Motion to creditors and parties

in interest in that:

        a.       The Notice is confusing in its context and wording, including its use of the words

                 “faces” and “notion.” While it is likely these words are typographical errors, this

                 may not be apparent to readers who are not attorneys or who are not familiar with

                 bankruptcy cases since the typos (assuming they are that) are actual, correctly

                 spelled words.

        b.       The Notice is missing key ingredients integral to the operation of Bankruptcy Rule

                 2002. For example, it fails to advise the reader of what to do if he or she has not

                 received a copy of the Motion. Further, it fails to advise the reader that if an

                 objection is filed, a hearing will be set and he/she or their attorney will be expected

                 to attend.

        c.       The Notice poses an artificial barrier to someone considering the filing of an

                 objection by incorrectly requiring that all creditors be served with the objection.

        WHEREFORE, the Debtor, Trinity Investment Group LLC, requests that the Court enter

an Order denying the Motion for Transfer of Venue filed by Sigma Restaurants, Inc., and for all

other proper relief just and proper in the premises.

                                                  Respectfully submitted,

                                                  HALLER & COLVIN, PC

                                                  /s/ Daniel J Skekloff
                                                  Daniel J. Skekloff (#146-02)
                                                  444 E. Main Street
                                                  Fort Wayne, IN 46802
                                                  Telephone: (260) 426-0444
                                                  Facsimile: (260) 422-0274
                                                  E-mail: dskekloff@hallercolvin.com
                                                  Attorneys for Debtor


32704/000/00790576-2SMB                             4
                  Case 18-10627-reg      Doc 66       Filed 07/09/18   Page 5 of 5




                                     CERTFICATE OF SERVICE

       The undersigned, who is duly admitted to practice in the State of Indiana and before the
Court, hereby certifies that a copy of the above and foregoing was transmitted electronically
through the Bankruptcy Court’s ECF System, on July 9, 2018, to the following:

Leonard W. Copeland
Nancy J. Gargula
Office of the United States Trustee
One Michiana Square, Suite 555
100 E. Wayne Street
South Bend, IN 46601

Adrian L. Halverstadt III
DeLANEY HARTBURG ROTH
   & GARROTT LLP
533 Warren Street
P.O. Box 269
Huntington, IN 46750
Attorney for Bippus State Bank

Daniel A. Cox
WOOD & LAMPING LLP
600 Vine Street, Suite 2500
Cincinnati, OH 45202
Attorney for General Electric Credit Union

Norman A. Abood
101 Broadcast Building
136 N. Huron Street
Toledo, OH 43604-1139
Attorney for Sigma Restaurants, Inc.

       The undersigned further certifies that a copy of the above and foregoing was sent by first
class United States mail, postage prepaid on July 9, 2018, to the following:

Trinity Investment Group LLC
c/o James E. Miller, II, President
P.O. Box 495
Bluffton, IN 46714

                                              /s/ Daniel J. Skekloff
                                              Daniel J. Skekloff (#146-02)




32704/000/00790576-2SMB                           5
